Name: Council Regulation (EEC) No 1454/86 of 13 May 1986 amending Regulation No 136/66/EEC on the common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  economic policy;  EU finance
 Date Published: nan

 Avis juridique important|31986R1454Council Regulation (EEC) No 1454/86 of 13 May 1986 amending Regulation No 136/66/EEC on the common organization of the market in oils and fats Official Journal L 133 , 21/05/1986 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 20 P. 0232 Swedish special edition: Chapter 3 Volume 20 P. 0232 COUNCIL REGULATION (EEC) No 1454/86 of 13 May 1986 amending Regulation No 136/66/EEC on the common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2) Having regard to the opinion of the Economic and Social Committee (3) Whereas the varieties of colza and rape seed with a low glucosinolate content, known as 'double zero' varieties, provide oilcakes more suitable for the feeding of animals than those obtained from traditional varieties; whereas the production of 'double zero' seeds in the Community should therefore be encouraged; Whereas that aim may be reached by providing for the fixing of a supplement to the target and intervention prices; whereas, therefore, Council Regulation No 136/66/EEC (4), as last amended by Regulation (EEC) No 3768/85 (5), should be amended accordingly; Whereas the guarantee threshold arrangements for colza, rape and sunflower seeds as referred to in Article 24a of Regulation No 136/66/EEC, have not enabled the anticipated results to be obtained; whereas the said arrangements should be altered and, on the one hand, the amount of aid and the intervention buying-in price should be reduced within certain limits if the estimated quantities exceed the maximum quantities laid down for the current marketing year and, on the other hand, the maximum quantities of the following marketing year should be adjusted if the quantities actually produced turn out to be different from the estimated quantities, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC is hereby amended as follows: 1. Article 24a shall read: Article 24a 1. For colza and rape seed of the "double zero" varieties the target and intervention prices shall, for the 1986/87 and subsequent marketing years, be increased by a supplement. 2. The amount of the supplement shall be fixed in such a way as to improve the Community's supply of "double zero" seeds. This amount shall be fixed by the Council at the same time and in accordance with the same procedure as the target and intervention prices. 3. The detailed rules for the application of this Article, more especially the conditions with which seeds must comply in order to qualify as 'double zero' varieties, shall be adopted in accordance with the procedure laid down in Article 38.'; 2. The last sentence of the first subparagraph of Article 26 (1) shall read: 'Without prejudice to Article 27a, buying shall be at intervention price and at that price only,'; 3. Article 27 (1) shall be replaced by the following: '1. If the target price for a type of seed is higher than the world market price determined as specified in Article 29, aid shall be granted for seed harvested and processed in the Community. Subject to exceptions decided on under paragraph 3 and without prejudice to Article 27a, the aid shall be the difference between these prices. The aid to be granted for 'double zero' colza and rape seed shall be determined on the basis of the target price increased by the supplement provided for in Article 24 (a).'; 4. The following Article shall be inserted: 'Article 27a 1. The Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall fix, for each marketing year beginning with 1986/87, maximum guaranteed quantities for Community colza and rape seed and Community sunflower seed. 2. The maximum guaranteed quantities for colza, rape and sunflower seed shall be determined on the basis of production during a reference period and the forward estimate of demand. 3. If production of colza, rape or sunflower seed estimated before the beginning of the marketing year exceeds the maximum guaranteed quantity for the seed concerned and for the year in question, the amount of the aid shall be reduced by the effect on the target price of a coefficient obtained by dividing the estimated quantity exceeding the maximum guaranteed quantity by the estimated quantity. This reduction in the amount of the aid may not exceed 5 % of the target price. Where application of the first subparagraph to actual production instead of to the production estimated at the beginning of the marketing year would have resulted in a different reduction in the amount of the aid from that actually applied, the maximum guaranteed quantity for the following marketing year shall be adjusted to take account of that situation. 4. Should paragraph 3 be applied, the intervention buying-in price shall be reduced by the same amount as that by which the aid has been reduced. 5. The procedure laid down in Article 38 shall be used for the adoption of provisions for the implementation of this Article.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply: - from 1 July 1986 for colza and rape seed, - from 1 August 1986 for sunflower seed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1986. For the Council The President W. F. van EEKELEN (1)OJ No C 85, 14.4.1986, p. 14.(2)Opinion delivered on 17 April 1986 (not yet published in the Official Journal).(3)OJ No C 118, 20.5.1986, p. 1.(4)OJ No 172, 30.9.1966, p. 3025/66.(5)OJ No L 362, 31.12.1985, p. 8.